DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Response to Amendment
3.	Claims 1-13 have been canceled. The Applicant presents new claims 14-17 for examination.

                                                     Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:  Claims 14-17 (renumbering as 1-4 respectively) are allowed.

The closest prior arts:
 
	HONGLEI et al (US 2019/0215701 A1) discloses  a terminal and a base station (fig. 3, UE which includes a base band circuitry 30 which communicates with a base station, section 0030-0034) comprising: a receiver (fig. 3, UE which includes a processor coupled to interfaces 32 configured to receive and transmit, section 0030-0034, 0038) that receives a Medium Access Control (MAC) control element (see, MAC CE to which the TCIs states are configured to the UE, section 0042) that indicates to a control resource set among a plurality of control resource resources sets (see, M TCI states configured by higher-layer signaling via downlink control information (DCI) for the UE to detect, including TCI states of the Control Resource Set s(CORESET), section 0042-0043), a Transmission Configuration Indicator (TCI) state  among a plurality of TCI states configured in advance via higher layer signaling (Section 0043-0044, see, indication of a TCI state of a Control Resource Set (CORESET), fig. 6, shows MAC-CE configured with TCI sates transmitted to the UE, see, MAC CE to which the TCIs states are configured to the UE by higher-layer signaling/, section 0042, 0043 0050-control data is transmitted by the gNB, noted: the TCI states are communicated to the UE prior to any updating of one TCI state to another);  and a processor (fig. 3, processor coupled to baseband circuitry, section 0030-0035) that controls reception of a downlink control channel mapped to a resource unit  (see, radio resources associated with CORESET, section 0049, 0053-resources, see, the TCI state of the Control Resource Set indication on the PDCCH, noted: the UE acted based on reception by transmitting, section 0046-0047) in the control resource set (see, M TCI states configured by higher-layer signaling via downlink control information (DCI) for the UE to detect, including TCI states of the Control Resource Sets(CORESET), section 0042-0043), based on first field indicating the TCI state included in the MAC control element (see, the list of the TCI states with which the UE is configured with via the MAC CE, including the activated, TCI sates #1`, section 0041-0044, 0051) and a second field (fig. 6, see, TCI #1 which is different from TCI 0 from the scheduled MAC-CE-with a field, section 0052) indicating the control resource set among the plurality of control resource sets (see, M TCI states configured by higher-layer signaling via downlink control information (DCI) for the UE to detect, including TCI states of the Control Resource Set s(CORESET), section 0042-0043) for which the TCI state is indicated (fig. 6, MAC CE scheduled with CORESET X and switching to CORESET  Y, section 0055-0056, 0052-theTCI updated indicates the ID of the CORESET which TCI is updated).

Guo et al (US 2019/0141693 A1) discloses method and apparatus in which a base station configures a UE with TCI states via MAC CE (section 0222, 0324), configuration information identifying PUUCH resources and CORESET (section0324, 0325, 0327, 0328-0330).

	However,  the combination of the above references fails to reasonably anticipate or render obvious “wherein the MAC control element includes a first field that indicates Bandwidth Part (BWP) in which Transmission Configuration Indicator (TCI) state of control resource set is
indicated by the MAC control element, and includes one or more second fields that
indicates TCI states corresponding to each of one or more control resource sets
associated with one or more BWPs which is indicated by the first field, and a processor that determines, based on the first field and the one or more second fields, the TCI states corresponding to each of the one or more control resource sets associated with the one or more BWPs” as recited in claims 14-15, 17.

	However,  the combination of the above references fails to reasonably anticipate or render obvious “wherein the MAC control element includes a first field that indicates Bandwidth Part (BWP) in which Transmission Configuration Indicator (TCI) state of control resource set is
indicated by the MAC control element, and includes one or more second fields that
indicates TCI states corresponding to each of one or more control resource sets associated with one or more BWPs which is indicated by the first field” in combination with other elements recited in claim 16.

	Claims 14-17 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the under claim elements.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473